Citation Nr: 1748326	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1959 to July 1967, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript is of record.

This case was previously before the Board in December 2014, April 2015, May 2016, and May 2017, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In an August 2017 rating decision, prior to the promulgation of a decision by the Board, the AOJ granted service connection for bilateral hearing loss representing a full grant of the benefits sought on appeal.


CONCLUSION OF LAW

As there remains no case or controversy affecting the provision of benefits by VA over which the Board may exercise jurisdiction, entitlement to service connection for bilateral hearing loss is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

In an August 2017 rating decision, the AOJ granted service connection for right ear hearing loss and assigned a noncompensable rating, effective March 20, 2009. Service connection for bilateral hearing loss was granted, effective August 12, 2017, and a 10 percent disability rating was assigned.

To date, the Veteran has not expressed disagreement with the assigned ratings or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the assigned rating or effective date).  In fact, in the October 2017 appellate brief, the Veteran's representative noted that the August 2017 rating decision represented a full grant of the benefits sought on appeal.

Under these circumstances, the Board finds that the August 2017 rating decision represents a full grant of the benefits sought with respect to the claim for service connection for bilateral hearing loss.  As such, the issue is no longer in appellate status as there is no case or controversy presently before the Board, and the issue is dismissed. See 38 U.S.C.A. § 7105. 

The Board notes that the Veteran has until August 25, 2018, to file a notice of disagreement with either the assigned ratings and/or the effective dates.







	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the claim for service connection for bilateral hearing loss is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


